PER CURIAM.
Petitioner seeks a writ of prohibition to test the validity of denial of her motion to disqualify the trial court judge. We find no factual basis for the claim of prejudice and rest denial of the petition primarily on that ground. In passing we note (1) the inordinate delay in moving for disqualification after the complained of activity; (2) the trial court’s attempted compliance with the provisions of Section 38.10, Florida Statutes (1981) pertaining to attempted disqualification of a second judge (and we deem that compliance, whether necessary or not and whether sufficient or not, immaterial here); and (3) procedural irregularities in the motion and affidavits, all of which reinforce our determination to deny relief.
LETTS, BERANEK and HERSEY, JJ., concur.